Citation Nr: 1115471	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  05-15 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for migraines, to include as secondary to status post concussion (traumatic brain injury (TBI)).


REPRESENTATION

Appellant represented by:	Robert N. Nye, III, attorney


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1994 to June 1999, with a verified period of active duty for training (ACDUTRA) from April 2002 to May 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This appeal was previously before the Board in April 2008.  The Board remanded the claim so that the Veteran could receive corrective notice, treatment records could be requested, and the Veteran could be scheduled for a VA examination.  The case has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in regards to the Veteran's service connection claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  Such development would ensure that her due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2010), are met.

The Veteran contends that she should be granted service connection for migraines under two theories of entitlement: (1) direct service connection (her migraines began in service) or (2) secondary service connection (her migraines are a result of or were aggravated by her service-connected status post concussion/TBI (to include vertigo, nausea, lightheadedness, and dizziness)).  

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§  1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).  VA law provides that active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002 & Supp. 2010); 38 C.F.R. § 3.6(a), (d) (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2010).

To rebut the presumption of sound condition under 38 U.S.C.A. §  1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (holding, in part, that 38 C.F.R. § 3.304(b) as then in effect was inconsistent with 38 U.S.C. § 1111 to the extent that it stated that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under this rebuttal standard attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "the government must show clear and unmistakable evidence of both a preexisting condition and a lack of in-service aggravation to overcome the presumption of soundness for wartime service under section 1111."  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The Federal Circuit noted that the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  Id.

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2010).

On a September 1994 enlistment examination Report of Medical History the Veteran denied a history of head injury and denied frequent/severe headaches.  She was noted to have a normal head, face, neck and scalp examination, and a normal neurologic examination.  There was no indication of headaches on her enlistment examination.  

During a May 1998 physical examination, the Veteran denied a history of migraine headaches.  In September 1998, she complained of a migraine headache for the prior 24 hours.  She described constant pain that started at the front of her head and moved to the base of the skull, had photophobia, and she reported a history of previous migraines.  She also reported she had a sister with a history of migraines.  She was diagnosed with a migraine.  

In November 1998, the Veteran was a passenger in a head-on motor vehicle accident and complained of cervical spine pain.  During treatment from the motor vehicle accident she provided a medical history which included a history of  migraines and a history of concussions as a child.  

In May 1999, the Veteran underwent a separation examination, where she noted a head injury, but checked off- and then crossed out the medical history related to headaches.  Her head, face, neck, and scalp examination was normal, as was her neurologic examination.  Regarding her head injury she indicted that she had problems with anxiety.  

In April 2002, during a period of ACDUTRA, the Veteran fell from a moving vehicle.  She did not lose consciousness, but was disoriented.  She was assessed as having sustained a nondisplaced linear fracture to her skull and required staples to her scalp.  She was diagnosed with a mild concussion secondary to blunt head trauma, linear skull fracture, scalp laceration, and shoulder abrasion.  Ten days later she noted improving symptoms at first, but that her vertigo had worsened over time.  She was held over on active duty until she could be evaluated by neurology.  When seen in the neurology clinic, her symptoms were noted to be mild, and "should gradually improve over time."  In May 2002, she complained of left facial pain and numbness.  She reported a headache that responded to Tylenol, and a difference in pupil size.  A neurological consultation found she was status post closed head injury with positional, episodic vertigo.  Three days later, in May 2002, she denied headache.

In May 2003, the Veteran was afforded a VA general medical examination; there is no indication of review of the claims file.  She detailed her 2002 fall from a moving vehicle and complained of vertigo and lightheadedness, which left her nonfunctional.  She also noted a fear of heights and ankle pain since the fall.  She reported decreased sensation throughout the left side of her body.  Her neurological examination was noted to be asymptomatic.  

A June 2003, a CT scan of the Veteran's head was noted to be normal ("a definite skull fracture is not identified on the current study.")

During a June 2003 VA neurology examination, the claims file was not available for review.  The Veteran described the 2002 fall from a moving vehicle where she developed recurrent episodes of dizziness, nausea, and impairment of concentration and memory (although there is an indication from her service records that she suffers from Attention Deficit Disorder (ADD)).  She also reported arm numbness since her 1998 motor vehicle accident.  She reported no family history of neurologic disease.  She was diagnosed with post concussion syndrome with persistent dizziness, and mild cognitive dysfunction.  She did not complain of headaches during the examination.

The Veteran was granted service connection for status post concussion in a July 2003 rating decision.  In September 2003, the Veteran filed a claim for service connection for migraines, noting that she felt they were secondary to her service-connected status-post concussion.

In October 2004, the Veteran sought treatment for headaches, which she complained had occurred daily since her 2002 injury.  In March 2005, she was seen for follow-up after complaints of daily headaches, which had increased in intensity.  She was diagnosed with post-traumatic headaches at this visit.  Although the April 2008 Board remand requested that treatment records for the Veteran, including VA treatment records, be obtained from 2002 to the present, the claims file contains minimal treatment records and no additional records added subsequent to the Board remand.  On remand, VA treatment records from 2002 onward should be obtained and associated with the claims file.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).

In August 2009, the Veteran was afforded a traumatic brain injury VA examination; the claims file was reviewed in conjunction with the examination.  She reported she did not feel that she received adequate medical attention after her 2002 accident.  She reported having continued headaches and problems focusing her eyes since the injury, and she was seeking treatment with a neurologist.  She reported receiving treatment the day prior to the examination and was scheduled to take Imatrex injections in the future.  On mental status examination she was noted to give melodramatic answers and to not take time to think through questions before replying.  There is no indication she provided a medical history which noted headaches/migraines prior to her 2002 injury.  She was noted to have had an MRI of the brain in March 2008, which was normal.  She was given an impression of mild traumatic brain injury with residual migraine headaches, dizziness, and cognitive problems.  

In January 2010, the Veteran was afforded a VA migraine examination; the claims file was reviewed in conjunction with the examination.  Here the examiner noted the Veteran's headaches had their onset prior to her concussion in 2002 (the August 2009 examiners did not note any records prior to 2002).  The Veteran reported that her headaches did not begin in 2002, but increased in severity after the 2002 injury.  She noted she saw a neurologist every six months for treatment for her migraines.  She reported that her headaches were minor prior to the concussion and she did not have to seek treatment for them nearly as often.  The examiner noted that the Veteran did not seek treatment for her migraines between the injury and  October 2004.  The examiner opined that the Veteran's migraines were independent of her service-connected status post concussion as she had complaints of migraines prior to the 2002 injury.  The examiner also opined that the injury did not aggravate the Veteran's migraines because there was no documentation of an escalation of headache symptoms for two and a half years after the injury. 

On remand, the Veteran should be afforded an additional VA migraine/headaches examination.  The examiner is asked to determine whether the Veteran's migraines began prior to service or during active service.  If it is determined that the migraines pre-date service, the examiner should be asked to determine if the 2002 injury aggravated the Veteran's migraines.  The examiner should note both the August 2009 and January 2010 examinations, and their differing opinions regarding whether the Veteran's migraines are post-traumatic and a symptom of the concussion, or not. 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who treated the Veteran for headaches since May 2002.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Pertinent VA treatment records from 2002 onward should be associated with the claims file.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and her representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

2.  After all appropriate treatment records have been obtained and associated with the claims file, the Veteran should be afforded an appropriate VA neurology examination to determine the etiology of her headaches/migraines.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the neurologist for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician. 

Based on review of the claims folder and an evaluation of the headaches, the examiner is to provide an opinion as to whether it is as likely as not (50 percent probability or greater):

a.  The Veteran suffered from headaches/migraines prior to active duty service.

b.  The Veteran's headaches/migraines are a result of her active duty service and independent of her service-connected status post concussion.

c.  The Veteran's headaches/migraines were aggravated (worsened beyond the natural progression of the disorder) by her 2002 injury.

d.  The Veteran's headaches/migraines are solely residuals from her 2002 injury.

Sustainable reasons and bases are to be provided for any opinions rendered.  The examiner should attempt to reconcile the August 2009 and January 2010 differing VA opinions regarding the etiology of the Veteran's headaches/migraines.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on her claim. 

4.  When the above development has been completed, the AMC/RO should readjudicate the issue on appeal based on a de novo review of all pertinent evidence.  If the benefits sought on appeal are not granted, the AMC/RO should issue a Supplemental Statement of the Case and afford the Veteran and her representative the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


